 Inthe' MatterOf CARMO SHOE MANUFACTURINGCOMPANYandUNITEDSHOEWORKERS OF AMERICA,C.I.O.Case No. 14-R-907.-Decided May 13,1944Frey,cfKorngold, by Mr. A: B. Frey,andMr. Samuel Wolff,of St.Louis, Mo., for the Company.-Mr. Julius. Crane,of St. Louis, Mo., andMr. Roy Pearson,of Wash-ington, Mo., for the Union.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by United Shoe Workers of America,C. I. O., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofCarmo Shoe Manufacturing Company, Union, Missouri, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Keith W. Blinn, Trial,Examiner.Said hearing was held at St. Louis, 'Missouri, on April7, 1944.The Company 'and the Union appeared and participated.The Company moved- that the petition be dismissed.For reasonshereinafter stated, the motion is hereby denied.All parties were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce' evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCarmo Shoe Manufacturing Company, a Missouri corporation, isengaged in the manufacture, sale, and distribution of women's noveltyshoes at a plant in Union, Missouri, the only operation involved in this,proceeding.During the year 1943 the Company purchased raw ma-56 N. L R B., No. 97.509 510'DECISIONSOF NATIONALLABOR RELATIONS BOARDterials, including upper leather, sole leather, cotton piece goods, ink,ties, cements, tacks, heels, nails,,screws, and binding fabric, valued'inexcess,of $1,000,000, of which approximately 75 percent was purchased,outside the, State of Missouri.During the same period, the Companymanufactured finished products valued in excess of $3,000,000, approx-imately 60 percent of which was shipped to points outside the Stateof Missouri. . '-'' .-The Company admits that it is "engaged in commerce' within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company leas refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by'the Board in an appropriate unit.A. statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number-of employees in the unit' hereinafter found, appropriate.'We find that a question affecting commerce has arisen concerning'the representation of employees of the Company, within-the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITparties, that all production employees of the Company, excludingoffice and clerical employees,salesmen,bonded watchmen, patternmakers, stylists, shipping clerks, porters, maintenance employees,'foremen, foreladies, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall 'direct that the question concerning representation which'The Field Examiner reported that the Union submitted 265 membership cards, 182 ofwhich bore apparently genuine signatures of persons listed on the Company's pay roll ofMarch 3, 1944 ; that there are 611 employees in the unit requested ; that the cards were-dated between August 1943 and March 1944, with the exception of, 74 which mere undated.At the hearing the, Union submitted 28 additional cards bearing apparently genuine origi-nal signatures of persons within"the unit requestedThe cards were dated as follows:1-September 19A3; 17-March 1944; 7-April 1944; 3-undated. CARMO SHOE MANUFACTURING COMPANY '511employees in the appropriate unit who were employed,,during thepay-roll period immediatelyprecedingthe date of the Direction ofElection herein,subject to the limitations and additions set forthin the Direction.The Company requests that the Board determine,the, time andplace for conducting the election.-'It desires that the election beheld on Company property during working hours, or in the alterna-tive,offCompany property'during.working houirs.The Union,jects to the conduct of the election either onCompany propertyobor' during working hours.The Board,-however, has adopted, thep'ractic'e.of leaving the selection of the time and place for electionsheld pursuant to its direction,to the discretion of the,RegionalDirector,who is expected to make'such-selectionwithserving the best interests of all parties involved in the proceeding.We see no reason here to depart from our usual practice-in thisrespect.However, ifthe Companyis of the opinion that the selec-tion of the time and place for the election,when finallymade by theRegional Director, is prejudicial,itmay file a motion for recon-sideration by-the Board,setting forth its objection thereto.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Artile III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Carmo ShoeManufacturing Company, Union;Missouri,an election by secretballot shall be conducted as early as possible, but not later' thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director'for the Fourteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll-periodimmediately preceding the date of this Direction,,including em-.ployees who did not work during said pay-roll period because theywere ill or onvacation or temporarily-laid off,and including em-ployees in the, armed forces of the United States who present them-selves in person at the polls, but excluding those employees whohave since quit or been -discharged for cause and have not been,rehired or reinstated prior to the date of the election,to deter-minewhether or not they desire to be represented by United Shoe Workersof America,C. I. O.,,for the purposes of collective bargainning.